Per .Curiam.
The decree appealed from removed appellant from his position as trustee under the will of Edwin Lister, deceased. While a trustee selected by a testator should not be removed except upon satisfactory proofs, the examination of the proofs has not led us to the view that the conclusion reached therein by Vice-Chancellor Stevens, who advised the decree, was so erroneous as to require reversal. The decree will, therefore, be affirmed, on the grounds stated by him in his opinion.
For affirmance — Ti-ie Chancellor, Chiee-Justice, Van Syckel, Dixon, Collins, Port, G-arretson, Hendrickson, Bogert, Adams, Vredenburgh, Voorhees—12.
For reversal—None.